NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2197-19T2

FRANCES J. HOFFMAN,

          Plaintiff-Respondent,

v.

BRUCE W. HOFFMAN,

     Defendant-Appellant.
_______________________

                   Argued November 30, 2020 – Decided December 17, 2020

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-0908-98.

                   Bruce W. Hoffman, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          For the seventh time since the entry of the January 19, 2000 final judgment

of divorce (JOD), defendant Bruce Hoffman has filed an appeal from a post-
judgment matrimonial order. He appeals from a January 17, 2020 order denying

his motion to void the JOD and the November 10, 1999 property settlement

agreement (PSA), as well as denying all other relief requested. Based on our

review of defendant's most recent appeal, we are satisfied the appeal lacks merit

as the same issues have been previously adjudicated by various family court

judges and appellate judges. Therefore, we affirm.

      Defendant's efforts to reduce or eliminate his support obligations, vacate

the JOD, set aside the PSA, relitigate equitable distribution, compel plaintiff

Frances Hoffman to fund a retainer to pay defendant's counsel fees, and issue a

bench warrant against plaintiff have been rejected by the trial courts and

affirmed by this court. See Hoffman v. Hoffman, No. A-0986-03 (App. Div.

May 27, 2004); Hoffman v. Hoffman, No. A-4509-05 (App. Div. May 4, 2007),

cert. denied, 552 U.S. 1317 (2008); Hoffman v. Hoffman, No. A-4259-07 (App.

Div. June 1, 2009), certif. denied, 200 N.J. 365 (2009), cert. denied, 559 U.S.
1009 (2010), reh'g denied, 559 U.S. 1117 (2010); Hoffman v. Hoffman,

No. A-4309-10 (App. Div. Dec. 2, 2011), certif. denied, 210 N.J. 27 (2012);

Hoffman v. Hoffman, No. A-5632-12 (App. Div. June 26, 2014); Hoffman v.

Hoffman, No. A-3117-14 (App. Div. Feb. 6, 2017), certif. denied, 230 N.J. 411




                                                                         A-2197-19T2
                                       2
(2017); Hoffman v. Hoffman, No. A-1363-17 (App. Div. Feb. 15, 2019), certif.

denied, 239 N.J. 507 (2019).

      We presume the parties are familiar with the facts based on the foregoing

litigation history.   This appeal arises from defendant's December 16, 2019

motion seeking the following relief: setting aside the PSA; rendering a new

equitable distribution determination; scheduling a plenary hearing; requiring

plaintiff fund a retainer to pay defendant's counsel fees; issuing a bench warrant

for plaintiff's arrest if she failed to fund the requested retainer; requiring plaintiff

to provide an updated Case Information Statement (CIS); issuing a bench

warrant for plaintiff if she did not comply; terminating alimony, eliminating all

arrearages, and reinstating defendant's passport privileges; and staying all

outstanding payments and garnishments pending a plenary hearing.

      Judge Gregory L. Acquaviva heard the motion on January 17, 2020. In a

written statement of reasons, the judge denied each of defendant's requests. He

noted that defendant had repeatedly claimed the JOD and PSA should be set

aside based on plaintiff's fraud during the negotiation of the PSA. According to

Judge Acquaviva, defendant "re-assert[ed] the same contentions that have been

repeatedly asserted before.       And repeatedly rejected before."          The judge

concluded defendant's arguments in support of altering the JOD failed to satisfy


                                                                               A-2197-19T2
                                           3
the requirements of Rule 4:49-2 because "[d]efendant [had] not even put forth

new evidence . . . but, rather, re-argue[d] that the prior court rulings were

incorrect."

      Judge Acquaviva also determined defendant's claims failed under Rule

4:50-1, governing relief from a prior judgment. He held defendant offered no

"evidence to substantiate his argument of . . . fraud" in procuring the PSA and

noted defendant was represented by counsel during the negotiation of the PSA.

Further, in November 1999, defendant told the family court judge that the PSA

was fair and equitable. Judge Acquaviva found no unconscionability in the

agreement, only defendant's "mere disagreements with the terms of the

PSA . . . ."

      The judge further determined defendant's arguments related to termination

of his financial obligations had been repeatedly raised and rejected by several

family court judges. The judge found defendant failed to make a prima facie

case of changed circumstances. While defendant stated his income dropped

significantly, he failed to show any efforts to "improve his position" or "why he

[was] incapable of finding other employment . . . ."       As a result, the judge

determined there was no need for a plenary hearing and rejected defendant's

request to terminate his financial obligations or forgive his arrears.


                                                                         A-2197-19T2
                                        4
On appeal, defendant argues the following:

POINT I

     THE TRIAL COURT ERRED IN NOT SETTING
     ASIDE    THE    PROPERTY   SETTLEMENT
     AGREEMENT BASED ON THE FACTORS THAT
     ARE TO BE CONSIDERED UNDER RULE 4:50.

POINT II

     THE   TRIAL   COURT   ERRED   IN  THE
     DEFENDANT'S REQUEST TO STAY PENDING
     THE COMPLETION OF A PLENARY HEARING,
     THE ALIMONY AND ALL OF THE ARREARAGE
     PAYMENTS AND GARNISHMENTS. AND AS
     APPLIED TO THE FACTS OF THIS CASE,
     IMPLEMENTED N.J.S.A. 2A:34-23 IN AN
     UNREASONABLE, ARBITRARY, CAPRICIOUS
     AND BRIGHT-LINE MANNER. RESULTING IN
     THE DENIAL OF THE DEFENDANT'S DUE
     PROCESS AND EQUAL PROTECTION RIGHTS.

POINT III

     THE TRIAL COURT ERRED IN NOT REQUIRING
     THE PLAINTIFF TO PROVIDE THE DEFENDANT
     WITH A COMPLETE AND UPDATED CASE
     INFORMATION STATEMENT. AS IS REQUIRED
     BY RULE 5:5-2

POINT IV

     THE TRIAL COURT ERRED IN NOT GRANTING A
     PLENARY     HEARING     FOR    A   NEW
     DETERMINATION        OF       EQUITABLE
     DISTRIBUTION. GIVEN THAT THERE WAS A
     PROPER SHOWING OF A PRIMA FACIE CASE.

                                               A-2197-19T2
                                5
      POINT V

             THE TRIAL COURT ERRED IN NOT REQUIRING
             THE PLAINTIFF TO FUND . . . A RETAINER FOR
             THE DEFENDANT'S BENEFIT PRIOR TO A
             PLENARY HEARING. GIVEN THE CREDIBLE
             EVIDENCE OF THE PLAINTIFF'S BAD FAITH,
             DECEIT, VARIOUS FORMS OF FRAUD AND OUR
             UNEQUAL FOOTING.

      Having reviewed the record, we are satisfied defendant's claims are

redundant, reflect his dissatisfaction with the outcome of his prior motions and

related appeals, and fail to raise new issues not previously addressed. The

doctrine of collateral estoppel "bars relitigation of any issue which was actually

determined in a prior action, generally between the same parties . . . ." Tarus v.

Borough of Pine Hill, 189 N.J. 497, 520 (2007) (emphasis omitted) (quoting

Sacharow v. Sacharow, 177 N.J. 62, 76 (2003)). We need not resolve issues

previously decided on the merits.      Moreover, as we stated in our opinion

addressing a prior appeal by defendant, repeated litigation of the same issues is

burdensome to the adverse party as well as the judicial system and is not

permitted. See In re Dawson, 136 N.J. 1, 20-21 (1994) (describing the doctrine

of collateral estoppel).




                                                                          A-2197-19T2
                                        6
      Defendant's arguments lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E). We affirm substantially for the reasons set

forth by Judge Acquaviva in his cogent January 17, 2020 written decision.

      Affirmed.




                                                                        A-2197-19T2
                                       7